DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 07, 2020 has been entered.
Specification and Drawings
The amendment filed December 7, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The replacement drawings filed 12/7/2020 introduce new matter into the disclosure of the invention because the guidewire was not previously depicted in figure 16B or described in detail in the specification. The guidewire was not described in such a way as to reasonably convey to one skilled in the art that the inventors at the time the application was filed had possession of the claimed invention, since the originally filed specification merely supports that the device is capable of being used with a guide wire, and does not recite or specifically describe how the guide wire is positioned within or is a part of the system. For example, the 
Subsequently, the amendment to the specification filed 12/7/2020 also references the newly added drawings, which introduce new matter into the specification since the specification only previously recited that the device is capable of being used with a guide wire, and does not specifically describe the guide wire as a component of the delivery system of the instant invention. Therefore, the amendment to the specification also introduces new matter into the disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the specification is amended to explicitly recite the guide wire and the drawings have been submitted to show the claimed guide wire, as reflected above with respect to the specification and drawing objections as well as below with respect to the 112a rejection below, the claims, specification, and drawings, introduce new matter into the disclosure. Although applicant attempts to remedy the issues noted by the examiner in the Advisory Action dated 10/20/2020 stating that the claims now positively recite the guide wire, but the specification merely supports functional recitation of the guide wire such that the device is capable of being used with a guide wire (instant application specification paragraphs 0007, 0009, 0021, 0052) and does not provide support for the guide wire being an actual component of . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 8, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 positively the limitation ‘a guide wire’ as part of the instant invention delivery system in line 7 of the claim. This introduces new matter into the claims, since the guide wire being a component of the delivery system was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only recites a ‘”guide wire lumen” (instant specification paragraph 0007, 0061) and “a guidewire port” (instant specification paragraph 0021) as being a part of the delivery system, and thus does not provide support for a positive recitation of the guide wire as part of the delivery system invented. Although the specification further notes the device can be retracted from the heart or vasculature over any guide wire used in paragraph 0009, this does not provide support for the ‘any guide wire used’ to being a part of the delivery system of the invention, but merely that the guide wire is a separate device used in combination with the delivery system of the instant invention in a specific procedure. Therefore, the claims contain new matter and fail to comply with the written description requirement.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH T DANG/Primary Examiner, Art Unit 3771